Citation Nr: 0331807	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-15 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.   
 
2.  Entitlement to service connection for a bilateral foot 
disorder.   
 
3.  Entitlement to service connection for a bilateral hip 
disorder.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from February 1995 to December 
1998.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO rating decision 
which, in pertinent part, denied service connection for a 
bilateral leg disorder (claimed as poor circulation and 
cramping in the legs), a bilateral foot disorder (claimed as 
bursitis), and for a bilateral hip disorder.  The veteran 
failed to report for a Travel Board hearing scheduled for 
June 2003.  


REMAND

The veteran's service medical records indicate that she was 
treated for complaints as to her legs, feet, and hips during 
service.  A March 1995 treatment entry noted that she 
complained of bilateral shin pain on the outside of the legs 
for one week.  She also complained of ankle pain located on 
the front part of the ankles.  The veteran stated that a 
recruit had fallen on her feet and ankles two days earlier.  
The assessment was bilateral shin splints.  Another March 
1995 entry indicated that the veteran was seen with 
complaints of shin splints for three weeks.  The assessment 
was shin splints.  An April 1995 entry noted that the veteran 
complained of bilateral foot pain for two weeks.  She stated 
that she had been doing lots of round stepping and "humps".  
The veteran denied any trauma or any other injury except for 
shin splints one month earlier.  The assessment was a soft 
tissue injury to the bilateral feet.  A June 1995 treatment 
entry noted that the veteran was seen with right foot pain.  
She reported that her foot hurt constantly, but more so when 
she would run.  The assessment was bunion of the medial side 
of the right great toe.  Another June 1995 entry reported 
that the veteran complained of soreness in the right foot.  
The assessment, at that time, was probable plantar fasciitis.  
An October 1995 entry noted that the veteran reported that 
she had lower back pain and some lateral left thigh pain. 

An April 1996 treatment entry noted that the veteran 
complained of back pain for the previous four months as well 
as suprapubic pain.  The assessment was a urinary tract 
infection.  A May 1996 entry noted that the veteran was seen 
for right hip pain for the previous month.  The assessment 
was sacroiliac pain (sacroiliitis), mechanical, right side.  
A June 1996 entry noted that the veteran was seen for 
intermittent right hip discomfort.  Another June 1996 entry 
reported that the veteran was seen for right hip pain for 
three days.  She stated that the pain would come and go.  The 
assessment was right hip region musculoskeletal pain, 
etiology unknown.  A July 1996 entry indicated that the 
veteran was seen for follow-up of right hip pain and some 
discomfort with urination.  The assessment, at that time, was 
musculoskeletal discomfort of the right hip and possible 
urinary tract infection.  On a medical history form at the 
time of the November 1998 separation examination, the veteran 
checked that she had cramps in her legs as well as arthritis, 
rheumatism, or bursitis.  She also reported that she had 
severe cramps in her legs for no apparent reason and that she 
had bursitis of the feet.  The November 1998 objective 
separation examination included notations that the veteran's 
feet and lower extremities were normal.  

The veteran underwent an examination for the VA (performed by 
QTC Medical Services) in August 2001.  There is no indication 
that the examiner reviewed the veteran's claims file.  The 
veteran reported that while in boot camp, she developed 
problems with pain involving both her legs and feet.  She 
also stated that she had developed problems with bilateral 
hip pain during service.  The veteran indicated that she was 
diagnosed with poor circulation by a physician in March 1995 
and that the condition involved her legs and feet.  It was 
noted that she also complained of cramping pain which 
involved the posterior thighs, bilaterally, as well as 
nocturnal calf cramps.  The veteran further stated that she 
was diagnosed with bursitis of both feet in March 1995.  She 
indicated that she had been described as having flat feet, 
bilaterally, and that she presently wore shoe inserts.  As to 
diagnoses, the examiner indicated that for the veteran's 
claimed condition of right hip pain and left hip pain, the 
diagnosis was trochanteric bursitis.  As to the veteran's 
claimed condition of poor circulation in the legs, the 
examiner indicated that there was no diagnosis because there 
was no pathology found.  As to the veteran's claimed 
condition of leg cramps, the examiner stated that the 
diagnosis was leg cramps.  For the veteran's claimed bursitis 
of the right foot and left foot, the examiner noted that the 
diagnosis was pes planus.  In an addendum, there was a 
notation that the examiner did not want to change his 
diagnosis of flat feet even though X-rays of the feet came 
back normal for both weight bearing and non-weight bearing, 
bilaterally.  The Board observes that the examiner did not 
provide opinions as to the etiology of any of the diagnosed 
conditions noted above.  

Given the current state of the evidence, it is the judgment 
of the Board that the duty to assist the veteran with her 
claims includes obtaining any additional pertinent post-
service medical records and providing a VA examination with 
opinions on the nature and etiology of the claimed 
conditions.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated her 
since her release from active duty for 
leg, feet, and hip problems.  The RO 
should then obtain copies of the related 
medical records which are not already on 
file.  

2.  The RO should have the veteran undergo 
an appropriate VA examination to determine 
the nature and etiology of her claimed 
bilateral leg disorder, bilateral foot 
disorder, and bilateral hip disorder.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should indicate that such has been 
accomplished.  Based on examination 
findings, a review of the historical 
records, and medical principles, the 
examiner should provide a medical opinion, 
with adequate rationale, as to the 
approximate date of onset and etiology of 
all currently diagnosed disorders of the 
legs, feet, and hips, including any 
relationship between such current 
disorders and the problems shown in the 
service medical records.  

3.  Thereafter, the RO should review the 
claims for service connection for a 
bilateral leg disorder, a bilateral foot 
disorder, and for a bilateral hip 
disorder.  If the claims are denied, the 
RO should issue a supplemental statement 
of the case to the veteran, and she should 
be given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  





	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


